373 S.E.2d 862 (1988)
323 N.C. 476
Ann JOYCE
v.
WINSTON-SALEM STATE UNIVERSITY.
No. 455P88.
Supreme Court of North Carolina.
November 3, 1988.
*863 Kaye R. Webb, Asst. Atty. Gen., Raleigh, for defendant.
Lawrence J. Fine, Winston-Salem, for plaintiff.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of November 1988."